In an action in the Floyd circuit court in which the First National Bank of Prestonsburg, the Pikeville National Bank 
Trust Company, State Finance Company, A.B. Combs, Foster Meade, Charlie Slone, N.B. Hale, and Betty Stevens were plaintiffs and Gomer C. Sturgill was defendant, an attachment for $1,500 was issued. In the order of attachment the sheriff was directed to summon the Commonwealth of Kentucky to answer as garnishee. The defendant waived the misjoinder of parties plaintiff, and a default judgment was rendered against him in favor of each plaintiff. The judgments in favor of the First National Bank of Prestonsburg and Foster Meade were for more than $200 and less than $500, and the judgment in favor of each of the other plaintiffs was for less than $200. The several judgments totaled approximately $1,500. An order reciting that the Commonwealth of Kentucky had answered, stating that it was holding money owing to the defendant, Gomer C. Sturgill, in the sum of $1,468.95, was entered directing that sum to be paid into court in satisfaction of the judgments and orders of attachment theretofore entered and sustained. After it was learned that the Treasurer of the Commonwealth of Kentucky had paid the money to the defendant, Gomer C. Sturgill, the plaintiffs filed an amended petition making the Commonwealth of Kentucky, J. Dan Talbott, Commissioner of Finance of the Commonwealth of Kentucky, and E.E. Shannon, Treasurer of the Commonwealth of Kentucky, defendants, and asking for a mandatory order requiring the defendants to pay the money into court. A judgment in favor of each of the plaintiffs was rendered against the Commonwealth, and it was adjudged that the Commissioner of Finance of the Commonwealth of Kentucky forthwith issue a voucher to the State Treasurer for the sum of $1,468.95, with interest from May 5, 1942, to the date of issual, and that the State Treasurer forthwith issue a warrant upon the proper fund for said amount to the clerk of the Floyd circuit court.
The motion for an appeal from the judgments in favor of the First National Bank of Prestonsburg and *Page 718 
Foster Meade is overruled, the appeal is denied, and the judgments affirmed. The appeal from the judgments in favor of the Pikeville National Bank  Trust Company, State Finance Company, A.B. Combs, Charlie Slone, N.B. Hale, and Betty Stevens is dismissed. Sterling Hardware Co. v. Jeff Newberry Co., 287 Ky. 833, 155 S.W.2d 443; Martin County v. Stanley,288 Ky. 478, 156 S.W.2d 471; Central Wholesale Co. v. Yaden, 261 Ky. 703, 88 S.W.2d 693; Wallins Creek Collieries Co. v. Marshall, 217 Ky. 647, 290 S.W. 519; KRS 21.060.